Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final action is in response to papers filed 2/17/2021 regarding a revised reissue application declaration, a terminal disclaimer for 16/419604, and an amendment amending the specification, amending new claims 6, 8, 10, 13, 15 and 17 and canceling new claim 7.  New claims 6, 8-13, 15 and 17 are pending.  

Response to Arguments
Applicant’s arguments, see pages 2 and 5, filed Feb 17, 2021, with respect to providing notice of related reissue applications in the specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, see page 5, filed Feb 17, 2021, with respect to defective declaration under 35USC251 have been considered but they are not persuasive.  The objection of declaration and rejection of now pending claims 6-13, 15 and 17 is not persuasive at least since it is unclear whether stated error having “clear” pixels is relied on herein in that claim 6 does not recite “a first sensor with a first filter array, wherein the first sensor has white or clear pixels”. 
Applicant’s arguments, see pages 4 and 6, filed Feb 17, 2021, with respect to claims depending upon cancelled claims have been fully considered and are persuasive.  Therefore, the objection and rejection of claims 15 and 17 has been withdrawn. However, upon further consideration, a new ground(s) of objection and rejection is made in view of claims 8 and 9 depending from now cancelled claim 7.  
Applicant’s arguments, see pages 3-4 and 6-10, filed Feb 17, 2021, with respect to non-patentability of claims 6, 8-13, 15 and 17 over applied art under 102 or 103 have been fully 
Applicant’s arguments, see pages 3-4 and 10, filed Feb 17, 2021, with respect to provisional obviousness double patenting with 16/419604 have been fully considered and are persuasive.  The rejection of claims 6-13 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 6, 8-13, 15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Amendment
The Amendment filed February 17, 2021 proposes amendments to claims 6, 8-13, 15 and 17 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  The amendment fails to provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  Although there is a broad/general statement by Applicant in co-filed Status of Claims and Support from Claim Changes, but contrary to their statement, the citing of FIGS 1A, 1B and 5 with their related description in ‘952 is not an explanation of the support in ‘952 of the changes to the claims, as particularly recited, in new claims 6 and 10 and their dependent claims in so far as the new claims include new limitations not previously recited.  In the recent amendment, the Applicant has not provided an explanation of support for “wherein the non-overlap area includes a second CFA, wherein the first CFA has white pixels, wherein the second sensor includes a third CFA, and wherein the second CFA and third CFA are different from the first CFA,” as now recited in wherein the non-overlap area includes a second CFA, wherein the first CFA has a first red color pixel and a second red color pixel adjacent to the first red color pixel, wherein the first CFA has further a first blue color pixel and a second blue color pixel adjacent to the first blue color pixel, wherein the second sensor includes a third CFA, and wherein the second CFA and the third CFA are different from the first CFA” as now recited in new claim 10 as well as each new limitation not previously recited in respective dependent claims. Further, the amendment does not provide an explanation of “wherein the second CFA and the third CFA are different from the first CFA” as now recited.  Essentially, the amendment lacks an explanation of the changes to the claims at least with regard to limitations noted above as recited in claims 6 and 10 herein.   Emphasis added.   

Specification
The amendment filed 2/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the non-overlap area includes a second CFA,… wherein the second sensor includes a third CFA, and wherein the second CFA and third CFA are different from the first CFA” as now recited in claims 6 and as similarly recited in claim 10 herein.
Applicant is required to cancel the new matter in the reply to this Office Action.  

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: depend upon cancelled claim 7.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8-13, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  To the extent that the limitation “wherein the non-overlap area includes a second CFA,…  wherein the second sensor includes a third CFA, and wherein the second CFA and third CFA are different from the first CFA” as now recited in claims 6 and as similarly recited in claim 10, and their respective dependent claims, herein is not adequately described in ‘952 (including ‘152 [and 61/730570] from which it claims priority) in such a way as to reasonably convey to an artisan that the inventor had possession of the claimed invention.  The '952 disclosure including as described with regard to FIGs 2-9 and 11B does not provide adequate written support therein for the claimed “wherein the non-overlap area includes a second CFA,… wherein the second sensor includes a third CFA, and wherein the second CFA and third CFA are different from the first CFA” to reasonably convey to an artisan that inventor was in possession of claimed invention where ‘952 does not describe a sensor having a second CFA and a third CFA as implied in pending claims 6 and 10 where the second CFA for non-overlap area recited in wherein the second CFA and the third CFA are different from the first CFA” for a sensor and it is noted the language includes so as to not preclude the 2nd and 3rd CFA being a uniform or same CFA of the second sensor where the limitation as recited does not require 2nd and 3rd CFA to be dissimilar, disparate or different.  Relatedly, ‘952 describes a sensor include a CFA rather than an area include a CFA as now recited in claims 6 and 10 to the extent that an area is not device described in ‘952 to possess a CFA but instead regards a geographical region or space.  

Claims 6, 8-13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The metes and bounds of invention regarding “wherein the non-overlap area includes a second CFA,… wherein the second sensor includes a third CFA, and wherein the second CFA and third CFA are different from the first CFA” as now recited in pending claims 6 and 10 is unclear.  The limitation/language is unclear or indefinite since ‘952 does not adequately define scope of these terms as particularly recited.  For instance, an area in ‘952, as a geographic region or space so it is not a device, to the extent thereby an area does not include/possess a CFA so it is unclear how an area as recited in now pending claims includes a CFA.  In‘952, a sensor includes/has a CFA.  Also, a “tele” sensor in ‘952 does not include two CFAs as implied in claims (i.e., a CFA of non-overlap area is the CFA of second sensor in ‘952 wherein the second CFA and the third CFA are different from the first CFA” as now recited so it is unclear how recited second and third CFAs are different from first CFA.  Also, claims 8 and 9 depend from now cancelled claim 7 so it is unclear as to their metes and bounds.  

Declaration
The reissue declaration filed 2/17/2020 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  Response to remarks above is incorporated herein.  The reissue declaration filed 2/17/2021 is defective because it fails to identify at least one error with specificity, in as far as stating “Applicant believes the original patent to be wholly or partly inoperative or invalid by reason of Applicant claiming less than he had the right to claim in the patent. Claim 1 includes the limitation of “a 4x4 micro-cell includes a BBRR-RBBR-RRBB-BRRB color filter order”. This CFA patterns recited in claim 1 is limited to a 4x4 micro-cell definition and further defines specific “starting” and “ending” pixels “B.....B”. Claim 6 is not limited to specific starting and ending pixels in the CFA as presently particularly recited in claim 1 since claim 6 more broadly recites “a first sensor with a first filter array, wherein the first sensor has white or clear pixels” is insufficient, and to the extent that the Applicant relies on aforementioned co-filed amendment as basis of an error, reliance on the co-filed amendment of the claims does not declare an error for at least one identified claim.  Thus, the declaration lacks declaring an error in relation to a feature/function lacking in original claims 1-5 and lacks signature of each inventor since only Gal Sabtay has signed.  The applicant is reminded of In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).  
Claims 6, 8-13, 15, and 17 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: lacking evidence to the contrary, as best understood, the applied references in record herein fail to teach or suggest, alone or in combination,  the mosaic pixel pattern and dissimilar CFA arrangement as now recited for a multi-aperture imaging system including “wherein the overlap area includes a first color filter array (CFA), wherein the non-overlap area includes a second CFA, wherein the first CFA has a first red color pixel and a second red color pixel adjacent to the first red color pixel, wherein the first CFA has further a first blue color pixel and a second blue color pixel adjacent to the first blue color pixel, wherein the second sensor includes a third CFA, and wherein the second CFA and the third CFA are different from the first CFA” in combination with other features as particularly recited in claim 10 herein and dissimilar CFA arrangement as wherein the overlap area includes a first color filter array (CFA), wherein the non-overlap area includes a second CFA, wherein the first CFA includes white pixels, wherein the second sensor includes a third CFA, and wherein the second CFA and third CFA are different from the first CFA” in combination with other claimed elements as particularly recited in claim 6 herein where applied art fails to teach of suggest these features as stated in Applicant remarks, pages 7, 8, 9 and 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Mark Sager/Primary Examiner, Art Unit 3992           

Conferees:   
/WHC/
Primary Examiner, Art Unit 3992
                                 
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992